
	
		I
		111th CONGRESS
		1st Session
		H. R. 2657
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to limit the
		  authority of the Federal Deposit Insurance Corporation to engage in activities
		  relating to systemic risk without a congressional declaration of a financial
		  emergency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Depositor Protection Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)The Federal Deposit Insurance Corporation
			 was established in 1933 with the explicit authority and mission to insure and
			 guarantee the deposits of all its member banks and, since 1989, savings
			 associations.
			(2)The Public-Private Investment Program for
			 Legacy Assets was established by the Secretary of the Treasury, in conjunction
			 with the Board of Governors of the Federal Reserve System and the Federal
			 Deposit Insurance Corporation.
			(3)As it is not the mission of the
			 Public-Private Investment Program for Legacy Assets to protect the deposits of
			 the insured depository institutions that are insured by the Federal Deposit
			 Insurance Corporation, such Corporation has no purpose for participating in the
			 Program.
			3.Clarification
			 that open institution assistance on the basis of system risk requires a
			 congressional declaration of a financial emergency
			(a)In
			 generalSubparagraph (C) of
			 section 13(c)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1823(c)(1)(C))
			 is amended by inserting an Act of Congress has declared (for the
			 specific exercise of authority by the Corporation under this subparagraph)
			 that, for a period (or after a date) specified in such Act, after
			 if, when.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply as of the date of the enactment of this Act to any
			 exercise of any authority by the Federal Deposit Insurance Corporation under
			 section 13(c)(1)(C) of the Federal Deposit Insurance Act regardless of any
			 action taken by the Corporation before such date but shall not require the
			 Corporation to dispose of any asset acquired under such provision of law before
			 such date.
			4.Clarification of
			 limitation on line of creditThe authority under section 14(a) of the
			 Federal Deposit Insurance Act for the Federal Deposit Insurance Corporation to
			 borrow from the Treasury amounts required for insurance purposes
			 shall not be construed as authorizing the Corporation to borrow from the
			 Treasury any amount for purposes of funding any action taken by the Corporation
			 under section 13(c)(1)(C) of such Act.
		
